DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Response to Amendment
The amendment filed on 10/27/2020 (hereinafter “amendment”) has been accepted and entered. Claims 12-23 remain pending.

Response to Arguments
In response to applicant's argument that the examiner seems to admit that 53 is not an actual seal is incorrect. Examiner stated previously that 53 is a seal but that the claim did not previously recite that language but instead merely recited “the seal member is positioned to engage said neck”. Applicant argues that 53 of Beecroft does not meet the definition of a seal which is a device or structure that is used to join two things together so as to prevent anything from passing between them. Examiner disagrees, 53 of Beecroft is “to mate with the rim 42 when the closure 14 lies in the closed position” thus the lid of Beecroft is sealed to the rim of the container of Beecroft via 53. Applicant argues that there would be no reason to have a seal. 
Applicant argues that there is no seal present in Beecroft and it operates efficiently without a seal. This is unpersuasive, Beecroft has a seal member 53 as recited in claim 12, and argues that a child resistant container would have no need for a seal, this is also unpersuasive. It would need a seal to keep the contents protected from outside environment when not in use and to also prevent contents from spilling. Applicant argues that “there is simply no reason” to use the teachings of Oh to modify the seal member 53 of Beecroft and it would fail “it’s intended purposes of orienting the lid and container”, this is unclear as modifying the material of 53 to be compressible would not exclude it from performing that purpose.
	Applicant argues that there is “no reason one skilled in the art would modify Beecroft to use a foam gasket per Robinson, as Beecroft has no reason to seal” as discussed above Beecroft has reasons to seal, and changing the material has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP §2144.07.
In response to applicant's argument that Beecroft and Oh are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Beecroft teaches an assembly with a container, a container engaging member and a seal member that engages via discontinuous threads and tabs due to relative rotation and Oh teaches a compressible seal material between a container lid and container neck. Applicant states that because the newly amended preamble recites “a vacuum-assisted filtration assembly” one having skill in the art not breathe life into the claim. Nothing relating to a vacuum, or any kind of filtration is further claimed at all. Thus Beecroft and Oh are analogous art because they both are directed to a container and lid and the structures that connect the two.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beecroft US 8,371,463 B2 in view of Oh US 2005/0242055A1, herein after referred respectively as Beecroft and Oh.
Regarding claim 12 Beecroft discloses an assembly capable of vacuum-assisted filtration comprising (10 child-resistant canister, Fig. 1) a container (12 container, Fig. 1), a container engaging member (16 removable closure, Figs. 1 and 2) and a seal member (53 ring-shaped orientation member, Fig. 2), 
said container (12) having a container body (38) and an open neck (18 passageway, Fig. 2), 
said open neck (18) comprising a plurality of spaced, discontinuous open neck tabs extending radially from said neck (44 closure retainer, Fig. 2);
 said container engaging member (16) comprising a body having a neck engaging member (51 and 52 first and second lid anchor, Fig. 3),

said container (12) further comprising a circumferential flange (33 support platform, Fig. 2) extending radially outwardly from said neck, said flange (33) comprising a plurality of spaced flange tabs (31 first tab controller, Fig. 2);
 wherein said neck engaging member (51 and 52) comprises a raised stop member (62 and 72 tabs, Fig. 3) and a cantilever snap lock member (21 and 22 lock tabs, Fig. 2) positioned radially outwardly of said raised stop member and circumferentially offset from said raised stop member (Fig. 2), 
said cantilevered snap lock member (21 and 22) cooperating with said flange tabs (31) to create a snap fit engagement between said neck and said neck engaging member (Figs. 5-7), 
and wherein said seal member (53) is positioned to engage and seal with said neck upon relative rotation of said neck and said neck engaging member (Col. 10, lines 19-23).
Beecroft is silent to the seal member compressing upon relative rotation of said neck and said neck engaging member.
Oh teaches a neck and neck engaging member (Figs. 1, 2 and 9) with a seal member (annular ring resilient layer) that is compressed upon relative rotation between the neck and the neck engaging member (paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal member (53) of Beecroft to include the compressible resilient layer as taught by Oh as doing so is well known in the art and would yield predictable results. Additionally, the compressible layer would help to improve the seal between the lip of the container and the container engaging member when in the closed position (paragraph [0056] lines 6-8). As the seal member mates/seals with the rim the contact and seal would be improved with a compressible layer.
Regarding claim 13 Beecroft as modified discloses the assembly of claim 12 and further discloses wherein said open neck tabs (44) are positioned in a plurality of stacked pairs, each stacked pair being equally spaced from another stacked pair (a pair on each side of the container neck spaced directly opposite of each other, thus equally spaced, Figs. 2 and 8).
Regarding claim 14 Beecroft as modified discloses the assembly of claim 13 and further discloses wherein each said stacked pair comprises an upper open neck tab and a lower open neck tab (the upper neck tab portion located above the arrow for 441 in Fig. 2 and the lower neck tab located below the arrow for 441), said lower open neck tab being parallel to, aligned with, and positioned just below said upper open neck tab (Fig. 2).
Regarding claim 15 Beecroft as modified discloses the assembly of claim 13 and further discloses wherein each open neck tab comprises a downwardly sloping ramp portion (portion above arrow for 44) that transitions to a vertical portion (Fig. 2).
Regarding claim 16 Beecroft as modified discloses the assembly of claim 12 and further discloses wherein said container engaging member (16) comprises a cap for closing said container (Figs. 1 and 7).
Regarding claim 17 Beecroft as modified discloses the assembly of claim 12 and further discloses wherein each said flange tab comprises a radially extending top portion that extends upwardly from said flange and radially outwardly from said neck, and a radially extending bottom portion that extends radially outwardly from said flange and terminates in a free end (Fig. 2 the tab extends radially outward, and portions extend up away from the flange).
Regarding claim 18 Beecroft as modified discloses the assembly of claim 12 and further discloses wherein said neck engaging member (51 and 52) comprises at least one rotational limiting member (211 plate, Fig. 4) that extends axially from said neck engaging member and abuts against said flange tabs on said flange to prevent relative rotation in one direction of said neck engaging member and container (Col 9 lines 15-18, Figs. 5-7).
Regarding claim 19 Beecroft as modified discloses the assembly of claim 12 and further discloses wherein said cantilevered snap lock member (21) comprises chamfered edges (Figs. 9 and 10).
Regarding claim 21 Beecroft as modified discloses the assembly of claim 12 and further discloses wherein said seal member (53) comprises an annular ring extending from said container engaging member (Fig. 3).
Regarding claim 22 Beecroft discloses a method of engaging an engaging member with a vacuum assisted filtration capable container, comprising:
providing a container (12) having a container body (38) and an open neck (18), said open neck (18) comprising a plurality of spaced, discontinuous open neck tabs extending radially from said neck (44 closure retainer, Fig. 2);
 providing a container engaging member (16) comprising a body having a neck engaging member (51 and 52 first and second lid anchor, Fig. 3), said neck engaging member (51 and 52) comprising a plurality of spaced, discontinuous threads (61 and 71 lugs, Fig. 3) configured to engage with said spaced, discontinuous open neck tabs upon relative rotation of said neck and said neck engaging member (Figs. 5-7);
said container (12) further comprising a circumferential flange (33 support platform, Fig. 2) extending radially outwardly from said neck, said flange (33) comprising a plurality of spaced flange tabs (31 first tab controller, Fig. 2);  
and comprising at least one rotational limiting member (211 plate, Fig. 4) extending axially from said neck engaging member and a raised stop member (62 and 72 tabs, Fig. 3) and a cantilever snap lock member (21 and 22 lock tabs, Fig. 2) positioned radially outwardly of said raised stop member and circumferentially offset from said raised stop member (Fig. 2),  that cooperates with said flange tabs (31) to create a snap fit engagement between said neck and said neck engaging member (Figs. 5-7),
providing a seal member (53);

 rotating said container with respect to said neck engaging member 90 to engage said tabs of said container with said threads of said neck engaging member to seal said container to said container engaging member (Col. 10, lines 19-23, Figs. 1 and 5-7).
Beecroft is silent to the seal member compressing upon relative rotation of said neck and said neck engaging member.
Oh teaches a neck and neck engaging member (Figs. 1, 2 and 9) with a seal member (annular ring resilient layer) that is compressed upon relative rotation between the container and the neck engaging member (paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal member (53) of Beecroft to include the compressible resilient layer as taught by Oh as doing so is well known in the art and would yield predictable results. Additionally, the compressible layer would help to improve the seal between the lip of the container and the container engaging member when in the closed position (paragraph [0056] lines 6-8). As the seal member mates/seals with the rim the contact and seal would be improved with a compressible layer.
Regarding claim 23 Beecroft as modified disclosed the method of claim 22 and further discloses wherein said rotating of said container with respect to said neck engaging member is carried out with one hand by a user (Figs. 9 and 10).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beecroft in view of Robinson et al. US 8,251,236 B1, herein after referred to as Robinson.
Regarding claim 20 Beecroft as modified discloses the assembly of claim 12. Beecroft lacks wherein said seal member comprises a foam gasket.
Robinson teaches the use of foam for sealing a container (Col. 4, lines 47-54). 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735